NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2002-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WALTER R. DAYS-JACKSON,
a/k/a RAHEEM DAYS, WALTER
DAYS, WALTER R. DAYS,
RAHEEM DAYSJACKSON,
WALTER DAYSJACKSON,
WALTER R. DAYSJACKSON,
RAHEEM JACKSON,
WALTER JACKSON, and
WALTER R. JACKSON,

     Defendant-Appellant.
_____________________________

                   Argued September 21, 2021 – Decided October 18, 2021

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket Nos. 18-07-0438 and
                   18-07-0439.

                   Adam W. Toraya argued the cause for appellant.
            Frank Muroski, Deputy Attorney General, argued the
            cause for respondent (Andrew J. Bruck, Acting
            Attorney General, attorney; Frank Muroski, of counsel
            and on the brief).

PER CURIAM

      Defendant Walter R. Days-Jackson appeals from the trial court's July 11,

2019 order denying his motion to suppress. The trial judge found police officers

had probable cause to search the trunk of defendant's vehicle after smelling raw

marijuana and finding a scale while searching the interior of the car. We affirm.

      While on duty one night, Rahway police detectives Michael Mezey and

Scott Maloney observed a car parked on the side of the road. The detectives had

the windows open in their car. While driving by the parked car, the detectives

observed a cloud of white smoke coming from its open windows. The officers

also smelled an odor of burnt marijuana. The detectives parked and approached

the car on foot.

      Defendant was the driver of the car; there was a female passenger. Mezey

approached the car on the passenger side and Maloney went to the driver's side.

When asked about the cloud of smoke, defendant and his passenger admitted to

smoking marijuana earlier, but stated "it was all gone." Maloney observed the

passenger attempting to conceal a hand-rolled cigar, later determined to be

marijuana, and observed two open containers of alcohol on the center console.

                                                                           A-2002-19
                                       2
The detectives then asked both individuals to get out of the car. During their

search, the detectives found a second hand-rolled cigar containing marijuana in

the passenger's possession.

      The detectives also searched the vehicle's passenger compartment, finding

(1) a digital scale, with marijuana residue, inside the center console; (2) a clear,

empty, plastic bag containing marijuana residue; (3) a container bearing

marijuana residue; and (4) a bag of suspected marijuana in a purse found on the

floor where the passenger was sitting. During the search, the detectives smelled

an odor of raw marijuana they believed emanated from the trunk area, since they

had removed all of the marijuana found in the passenger compartment.

      Because of the discovery of the scale and the smell of raw marijuana that

could not be explained from the small amount of marijuana found in the

passenger compartment, the detectives concluded they had probable cause to

open and search the trunk. In the trunk, detectives found thirteen grams of

marijuana in a clear, plastic bag; a .32 caliber revolver, loaded with five .32

caliber cartridges; and ten .40 caliber cartridges, three of which were hollow

point. Defendant was subsequently charged in an indictment with first-degree

unlawful possession of a handgun, N.J.S.A. 2C:39-5(j); fourth-degree

possession of a prohibited device, N.J.S.A. 2C:39-3(f); and in a second


                                                                              A-2002-19
                                         3
indictment with second-degree certain persons not to have weapons, N.J.S.A.

2C:39-7b(1).

      Defendant moved to suppress the evidence obtained from the vehicle's

trunk. After a hearing in which the court heard testimony from Detective Mezey,

the court denied the motion in a July 11, 2019 order and written opinion. In

finding the detectives had probable cause to search the trunk, the judge stated

that, "taken all together, the scale and the scent of marijuana that could not be

explained by the amount of marijuana and residue found inside the passenger

compartment of the car established that the detectives had probable cause to

conduct a search of the trunk."

      Defendant subsequently pleaded guilty to              first-degree unlawful

possession of a firearm. He was sentenced to five years in prison, subject to

forty-two months of parole ineligibility.

      In our review of a determination on a motion to suppress, we must uphold

the factual findings underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record. State v. Elders, 192

N.J. 224, 243 (2007). We defer to these factual findings because they "are

substantially influenced by [an] opportunity to hear and see the witnesses and to

have the 'feel' of the case, which a reviewing court cannot enjoy." State v.


                                                                              A-2002-19
                                         4
Gamble, 218 N.J. 412, 424-25 (2014) (quoting State v. Johnson, 42 N.J. 146,

161 (1964)). We will "not disturb the trial court's findings merely because 'it

might have reached a different conclusion were it the trial tribunal' or because

'the trial court decided all evidence or inference conflicts in favor of one side' in

a close case."    Elders, 192 N.J. at 244 (quoting Johnson, 42 N.J. at 162).

Therefore, we only reverse a decision when the trial court's determination is "so

clearly mistaken 'that the interests of justice demand intervention and

correction.'" Id. at 244.

      A trial court's interpretation of the law and the consequences that flow

from established facts are not entitled to any special deference. State v. Gandhi,

201 N.J. 161, 176 (2010); Manalapan Realty L.P. v. Twp. Comm. of the Twp.

of Manalapan, 140 N.J. 366, 378 (1995). Thus, a trial court's legal conclusions

are reviewed de novo. Gandhi, 201 N.J. at 176.

      On appeal, defendant reiterates his assertion that the warrantless search of

the trunk of his car violated both the United States and New Jersey Constitutions.

We disagree.

      The Fourth Amendment of the United States Constitution and Article I,

paragraph 7 of the New Jersey Constitution protect citizens against unreasonable

searches and seizures and require a showing of probable cause prior to an arrest


                                                                               A-2002-19
                                         5
or the issuance of a warrant. U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7. "The

probable-cause requirement is the constitutionally-prescribed standard for

distinguishing unreasonable searches from those that can be tolerated in a free

society . . . ." State v. Novembrino, 105 N.J. 95, 106 (1987). Warrantless

searches or seizures are only permissible in situations where they fall into the

"'few specifically established and well-delineated exceptions' to the warrant

requirement." State v. Witt, 223 N.J. 409, 422 (2015) (quoting State v. Frankel,

179 N.J. 586, 598 (2004)). The State, as the party seeking to validate the

warrantless search, "has the burden of proving the validity of the search [or

seizure]." State v. Maryland, 167 N.J. 471, 489 (2001).

      Our Court has consistently held that "a principal component of the

probable cause standard 'is a well-grounded suspicion that a crime has been or

is being committed.'" State v. Moore, 181 N.J. 40, 45 (2004) (quoting State v.

Nishina, 175 N.J. 502, 515 (2003)). The Court has adopted the "totality of the

circumstances" test set forth by the United States Supreme Court in Illinois v.

Gates, 462 U.S. 213, 238 (1983); Moore, 181 N.J. at 46. "[The] test requires the

court to make a practical, common-sense determination whether, given all of the

circumstances, 'there is a fair probability that contraband or evidence of a crime

will be found in a particular place.'" Ibid. (quoting Gates, 462 U.S. at 235).


                                                                            A-2002-19
                                        6
      Defendant asserts that Detective Mezey's testimony was "contradictory"

and, therefore, not credible. Defendant refers to inconsistent statements made

regarding the area in which the officers located the bullets. He also challenges

the credibility of Mezey's testimony that a "strong odor" of raw marijuana was

coming from the trunk.

      The State initially asserted the odor of raw marijuana, the discovery of the

scale and bullets in the passenger compartment of the car led the detectives to

believe they had probable cause to search the trunk. However, after Mezey was

confronted with conflicting testimony regarding whether the bullets were found

inside the car or in its trunk, the State only relied on the discovery of the scale

and the raw marijuana odor to support its assertion of probable cause.

      Although the trial judge did not make specific credibility findings

regarding Mezey, his factual findings were consistent with Mezey's testimony.

That the court found Mezey credible can be inferred from its ultimate ruling.

      During the suppression hearing, the judge heard Mezey describe his

experience as a law enforcement officer, detail the circumstances surrounding

the stop and search and explain any inconsistent statements. After considering

the testimony, the trial court found the circumstances leading to the search o f




                                                                             A-2002-19
                                        7
the trunk gave the detectives enough information to believe there was probable

cause to search the trunk. The judge stated:

            [T]he detectives observed a cloud of white smoke that
            smelled like burnt marijuana emanating from
            [d]efendant's vehicle. . . . The smell of marijuana
            suggested that marijuana was present within the vehicle
            . . . . For this reason, [the detectives'] actions were
            reasonable; thus the motor vehicle stop was lawful.

                  ....

            The initial search of [d]efendant's car was lawful
            because in addition to the cloud of smoke and smell of
            burnt marijuana emanating from [d]efendant's vehicle,
            the detectives observed a partially smoked cigar that
            . . . [the passenger] was attempting to conceal. Once
            [d]efendant and [the passenger] were ordered out of the
            vehicle, it was confirmed that the cigar contained
            marijuana . . . . [T]he smell of burnt marijuana and the
            presence of the cigar containing marijuana provided
            and justified a search of the vehicle's interior.

                  ....

            The detectives also had probable cause to search the
            vehicle's trunk . . . . [H]ere, detectives discovered more
            than simply marijuana consistent with personal use.
            While searching [the] vehicle's . . . interior the
            detectives found a scale, which is indicative of more
            than personal use.

                  ....

            Further, detectives detected a strong odor of raw
            marijuana emanating from the trunk area . . . . [T]he
            detectives determined that the smell had to be coming

                                                                         A-2002-19
                                        8
            from the trunk because the smell could not be explained
            by the small amount of marijuana and marijuana
            residue found inside the passenger compartment of the
            car. While the presence of marijuana alone does not
            automatically give rise to an inference that contraband
            is present in the trunk of the vehicle, taken all together,
            the scale and the scent of marijuana that could not be
            explained by the amount of marijuana and residue
            found inside the passenger compartment of the car
            established that the detectives had probable cause to
            conduct a search of the trunk.

      All that is required for probable cause is that there is a fair probability,

given the totality of the circumstances and common sense, that contraband may

be found. Here, the detectives found a scale with marijuana residue and smelled

raw marijuana after removing all marijuana from the passenger compartment.

Those circumstances, coupled together, were sufficient to support the trial

court's finding of probable cause necessary to search the trunk. Defendant has

not demonstrated the trial court was "so clearly mistaken 'that the interests of

justice demand intervention and correction.'" Elders, 192 N.J. at 244 (quoting

Johnson, 42 N.J. at 162).

      Affirmed.




                                                                            A-2002-19
                                        9